DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 30 December 2021 is hereby acknowledged. Claims 1, 3, 5-13, and 16-21 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 30 December 2021. In particular, claim 1 has been amended to require a cyclic structure and multiple curable functional groups. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5-13, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (from which all other claims depend) recites a surface roughness of 3.5 nm or less. The term “surface roughness” encompasses numerous parameters indicative of roughness, including Ra (an arithmetic mean of deviation from a center line), RMS (root mean square deviation from a center line, Rz (measurement of peak to valley height), all of which can be significantly different values for the same surface. For example, see US 6,511,753, 8:2-7. While applicant’s specification specifies a device and some measurement conditions for measuring surface roughness, it does not state what parameter is 

Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 8, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0026961 (“Uebayashi”) in view of US 2016/0096967 (“Virkar”).
As to claims 1, 5, and 16, Uebayashi teaches a barrier film laid on a base, thus encapsulating a surface (abstract). Uebayashi teaches the film has an [A] layer of a crosslinked resin having a surface free energy of less than 47 mN/m (abstract). Uebayashi teaches the resin layer [A] is formed from a thermosetting resin having acrylate (para. 0040), which is a curable functional group. Uebayashi teaches a surface roughness Ra of 1 nm or less (para. 0037), which is within the claimed range of a surface roughness. Moreover, Uebayashi teaches examples having surface free energy and roughness Ra within the recited range (table 1), and thus suggests that the recited ranges are suitable. 
Uebayashi teaches the use of curable compounds that have at least one, thus including multifunctional, acryl groups, and teaches a skeleton of isocyanuric acid or melamine may be used (para. 0042), both of which are cyclic, and have 6 atoms in the ring thereof, as required by claims 1 and 5.
Uebayashi teaches the use of surface active agents in the [A] layer (para. 0051), but does not teach the fluorinated surfactant having a polar group. However, it is known from Virkar, para. 0074, that wetting agents, including fluorosurfactants, can be used to lower surface energy of a coating composition. Virkar teaches such surfactants include a hydrophilic (thus polar group), and include examples such as FC-4430 used in applicant’s specification, thus a non-silicone surfactant and a fluorine surfactant as required by claim 16. Given the teaching of Uebayashi that low surface energy is desirable, it would be obvious to modify the coating composition of Uebayashi, including in the desired Ra roughness and surface energy, using a fluorosurfactant with a polar group, thus a non-silicone surfactant with a polar group to reduce surface energy as taught by Virkar.

	As to claims 8 and 9, Uebayashi teaches combinations of acrylate compounds (para. 0041), including the oligomers (which may be cyclic, see para. 0042), and specifically recites compounds including pentaerythritol acrylates, which are brahcned aliphatic curable compounds having two more acrylate groups, thus two or more curable functional groups.
	As to claim 18, Uebayashi teaches the composition forming the layer includes photoinitiator (para. 0046).

Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive. 
1.	As to the rejections under 35 USC 112(b), while methods for measuring surface roughness are known to persons of ordinary skill in the art, this is not the issue. In this case, the term “surface roughness” encompasses a number of different metrics, all of which provide different values even for the same surface. Nothing in the specification concerning the measurement provides any information as to which surface roughness is measured for the purposes of this claim.
2.	As to the rejections over Uebayashi over Virkar, the Office notes that Uebayashi, para. 0042, suggests the use of polyacrylate compounds, including those having cyclic structures, such as isocyanurate, as outlined in the rejections above. Examiner notes that claim 3 has not been rejected over this art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764